Information Disclosure Statement
The information disclosure statements filed 8/5/2021 fail to comply with 37 CFR 1.97(d) because they lack a statement as specified in 37 CFR 1.97(e).  They have been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 8/11/2021 fails to comply with 37 CFR 1.97(d) because it lacks a statement as specified in 37 CFR 1.97(e) and the fee set forth in 37 CFR 1.17(p).  It has been placed in the application file, but the information referred to therein has not been considered.
Reasons for Allowance
Claims 1, 2, 9, 17, 20, 25, 28-30, 43, 50, 52, and 54 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The previously applied prior art rejections with respect to Bai have been withdrawn in view of Applicant’s amendment. Specifically, the reference does not describe an electrolyte material formed from a base polymer, ionic compound, and electron acceptor, whereby the particular base polymer and electron acceptor of the claims is used. Notably, the reference fails to describe the use of 2,3-dichloro-5,6-dicyano-1,4-benzoquinone, tetracyanoethylene, or choranil and fails to provide any motivation to utilize such materials. The amendment also renders the claims to be supported by the 14/559,430 parent application (filed 12/3/2014). Accordingly, the previously relied upon Zimmerman
A further prior art search failed to identify prior art that anticipates or obviates the subject matter claimed, in particular an electrolyte material comprising a solid semi-crystalline/crystalline ionically conductive polymer with an ionic conductivity greater than 1x10-4 S/cm, whereby the material is obtained from the specific base polymer, ionic compound, and electron acceptor of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764